CHOATE, District Judge.
This matter having come on before the Court, upon the motions for summary judgment in the issue of validity and infringement of the plaintiff’s Patent No. 2,974,378, entitled Metal Fastener, and the Court having considered said motions, the affidavit filed in support thereof, and the memoranda of counsel, and being fully informed in the premises, it is thereupon,
Ordered and Adjudged that partial summary final judgment be and the same is hereby entered in favor of the defendants and against the plaintiff, and pursuant thereto the Court does hereby find that the plaintiff’s above cited patent constitutes merely an improvement and application of the principle and teachings of that certain patent issued to Emil Saltzkorn and Ludwig Nicholai on May 15, 1900, No. 649,761, Eyelet, to a new use which does not rise to the dignity of invention, but is in fact an application of the original Saltzkorn idea. It, therefore follows and the Court finds that the patent here in suit is invalid and consequently can not be infringed.